Exhibit 10(xix)
THE BLACK & DECKER ____ STOCK OPTION PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
This Nonqualified Stock Option Agreement (this “Agreement”) is made as of
                          , 20      between The Black & Decker Corporation (the
“Corporation”) and                      (the “Option Holder”). The Board of
Directors of the Corporation has authorized the grant of the following
nonqualified stock options to the Option Holder under the Corporation’s ___Stock
Option Plan (the “Plan”), subject to the terms and provisions of the Plan and
the additional conditions set forth below.
The Corporation and the Option Holder agree as follows:

1.   The Option Holder accepts all provisions of the Plan, a copy of which has
been delivered to the Option Holder.   2.   The Corporation grants to the Option
Holder, subject to the conditions of the Plan, an option to purchase ___ shares
of the Common Stock of the Corporation in installments as set forth in paragraph
3 of this Agreement at $  per share.   3.   Options covered by this Agreement
shall become exercisable and may be exercised in installments in accordance with
the following schedule:

         
 
  First block                                   shares      
                          , 20     
 
  Second block                                   shares      
                          , 20     
 
  Third block                                   shares      
                          , 20     
 
  Fourth block                                   shares      
                          , 20     

4.   No option covered by this Agreement may be exercised later than ___, 20___.
  5.   Limited stock appreciation rights have been granted with these stock
options in accordance with Article 10:00 of the Plan.   6.   The options covered
by this Agreement may be exercised nonsequentially in respect of any other stock
option granted under the Plan, whether now in the Option Holder’s possession or
hereafter acquired.   7.   In the event that the Option Holder elects to satisfy
the tax withholding obligation by having the Corporation withhold shares of
Common Stock upon the exercise of any options covered by this Agreement, the
number of shares of Common Stock to be withheld shall be based on the minimum
estimated federal, state and local taxes payable by the Option Holder as a
result of the exercise of the options.

 



--------------------------------------------------------------------------------



 



The undersigned parties have executed this Agreement as of the day and year
first above written.

            THE BLACK & DECKER CORPORATION
      By:           Title:                Option Holder     

 